DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 7/28/2022 has been received.
Claims 26-27 and 29-38 are pending and under examination. 
The rejection on claims 26-27 and 29-38 under 35 USC 101, judicial exception, is maintained (see below). 

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method for determining the efficacy of a treatment in a subject having insulin sensitivity, insulin resistance or type 2 diabetes) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, administering treatment to the subject and determining the efficacy by comparing the results from the measured samples between “before” and “after” treatment (pre- and post-). This determining step (i.e. “if”…) is a mental process by comparing the two sets of data, i.e. increase or decrease of PlexinD1 and COL5A1 before and after the treatment. 

Next, this step also indicates that the treatment is effective when the levels of the natural occurring biomarkers change (i.e. decreased for PlexnD1, increased for Col5A1; also including SAT, VAT, or VAT/SAT ratio in claims 32-38. MPEP instructs that the correlations which are the consequence of how a certain compound is metabolized are in fact laws of nature (See 2106.04(b)(1)). Here the biomarkers referring to PlexinD1, Col5A1, together with SAT, VAT, and how these biomarkers change, are the consequence of how the administering treatment (e.g. drug screening) acts on the body. These steps are considered as a  “data-gathering followed by analysis” scenario under judicial exception. Thus the current invention indeed applies a “law of nature” and abstract idea of comparing. 

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No.  It is noted that “an additional therapy to the subject” is recited at the end of the claim. This is applicants’ main argument in response to the non-final office action. The so-called “additional therapy” is not specified. Under broadest reasonable interpretation (BRI), resting can be considered under this broad category.  Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals (Fed. Cir. 2018).
	

Under Step 2B, whether a claim amounts to significantly more. The answer is No. 

The instant steps, such as obtaining samples, measuring biomarkers, administering followed by measuring biomarkers and comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional PCR, or mRNA Western blot analysis (See Figures 1-10). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 and 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The newly amended feature “administering an additional therapy to the subject” lacks support from the specification. Claim 26 teaches that if the efficacy of a potential treatment on a subject is effective by the decrease of PlexinD1 or increase of Col5A1 in the subject, then a further treatment is administered to the subject. However the specification merely discloses how one ordinary skill can apply use of PLXD1 and CoL5A1 for determination of the efficacy of a potential treatment. The specification does not disclose the “follow-up” treatment with a different additional treating regimen.  

					Conclusion 
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1678